ORDER
PER CURIAM.
Deondra Jiles (Jiles) appeals from the judgment upon his conviction by a jury of one count of murder in the second degree, Section 565.020.1, RSMo 1994, and one count of armed criminal action, Section 571.015, RSMo 1994, for which he was sentenced to concurrent sentences of twenty years’ imprisonment for murder in the second degree and three years’ imprisonment for armed criminal action. Jiles claims the trial court erred in overruling his Batson challenges of three African-American venirepersons. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *596setting forth reasons for this order pursuant to Rule 84.16(b).